Case 2:20-mj-16031-ARM Document 3 Filed 09/24/20 Page 1 of 1 PagelD: 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA :
v. * MAG. NO. 20-26031
DANIEL A. VIMOS-SOLE ;
eK
ERR IN F E E T ENCI

FOR MISDEMEANOR PLEAS AND/OR SENTENCINGS
In accordance with Fed. R. Crim. P. 43(b)(2) and Standing Order 2020-06, this Court finds:
xl That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
That the proceeding(s) to be held today cannot be further delayed without serious harm
to the interests of justice, for the following specific reasons:

1. COVID pandemic, 2. Inability to conduct in-person hearing for indefinite period, and
3. Consent of defendant.

Accordingly, the proceeding(s) held on this date may be conducted by:

Video Teleconferencing

re Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
L The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[| Other:

ome G/pt/°

 

. Mautone
United Stafes Magistrate Judge
